UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)November 19, 2009 NEW ENERGY SYSTEMS GROUP (Exact name of registrant as specified in the Charter) Nevada 000-49715 91-2132336 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) A-3 Xinglian Industrial Zone He Hua Ling, Pingxin Road, Xin Nan, Ping HuTown Longgang, Shenzhen China (Address of Principal Executive Offices) 86-755-6126-8588 (Issuer Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On November 19, 2009, New Energy Systems Group (the “Company”) entered into a share exchange agreement (the “Share Exchange Agreement”) with Anytone International (H.K.) Co., Ltd. (“Anytone International”) and Shenzhen Anytone Technology Co., Ltd. (“Anytone”). Anytone is a subsidiary of Anytone International.Pursuant to the Share Exchange Agreement, the Company agreed to issue to the shareholders of Anytone International an aggregate of 3,593,939 shares of the Company’s Common Stock with standard restrictive legend, and pay cash consideration of US Item 9.01Financial Statements and Exhibits. (d) Exhibits: 10.1 Share Exchange Agreement dated November 19, 2009 between New Energy Systems Group, Anytone International (H.K.) Co., Ltd. and Shenzhen Anytone Technology Co., Ltd. 99.1 Press Release dated November 23, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEW ENERGY SYSTEMS GROUP Date: November 24, 2009 By: /s/ Fushun Li Name:Fushun Li Title: Chief Executive Officer and Director
